Citation Nr: 1501780	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Louisville, Kentucky Department of Veterans Affairs Regional Office (RO), which continued a disability rating of 50 percent for the Veteran's service connected PTSD, and denied entitlement to a TDIU. 

In April 2013, the Veteran appeared and provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

Additional pertinent evidence was received by the Board at the hearing.  Pursuant to 38 C.F.R. § 20.1304(c), the Veteran waived his right to receive an updated supplemental statement of the case from the RO incorporating a discussion of the new evidence.  Id. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD is not manifested by more than occupational and social impairment with reduced reliability and productivity. 

2.  The Veteran is service-connected for a single disability, PTSD, rated as 50 percent disabling since May 12, 2008; he does not meet the schedular requirements for a TDIU, and the evidence does not otherwise indicate that the presence of factors necessary for referral for extra-schedular consideration for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 8-2003 (the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to VA's duty to assist in the development of the claim, the VA has made reasonable efforts to obtain relevant records and evidence, including the Veteran's post-service VA and private treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  The Veteran also was afforded VA mental health examinations during the pendency of this appeal - in October 2010 and April 2012 ( the report of which was issued in May 2012 and then an associated addendum later that month) - to evaluate the severity of his PTSD symptoms.  The Veteran's history was taken, and complete psychiatric examinations and interviews were conducted.  The Board finds the examinations to be adequate for rating purposes as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded their opinions in the medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The duty to assist extends to officials who preside over hearings.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires the official who conducts a hearing to fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  Here, during the April 2013 Board hearing, the undersigned VLJ asked questions pertaining to the criteria necessary for establishing the claim, including regarding specific evidence that may help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the hearing constitutes harmless error.

During the hearing, the Veteran identified other relevant evidence from a VA provider.  The record was held open and such evidence was submitted by the Veteran with a contemporaneous waiver of regional office consideration.  VA clinical records for the period on appeal have also of record and have been considered.  The Veteran has not identified any additional evidence since the hearing, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Increased Rating for PTSD

The Veteran is in receipt of a 50 percent disability rating, effective from May 12, 2008, for his PTSD symptoms.  The Veteran contends that his PTSD symptoms, which include depression, sleep impairment, irritability or anger outbursts, hypervigilance, disturbances of mood and motivation, and inability to establish and maintain effective relationships warrant a 70 percent disability rating.  

[The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-V, and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  In particular, PTSD is rated under 38 C.F.R. section 4.130, DC 9411, which assigns a 50 percent disability evaluation for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is another tool used to assess a present state of mental health, and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007)("staged" ratings are appropriate for an increased rating claim where factual findings show distinct time periods when service-connected disabilities exhibit symptoms that would warrant different ratings).

After reviewing all the lay and medical evidence of record, for the reasons set forth below, the Board finds that the criteria for a rating in excess of the currently assigned 50 percent disability ratingh have not been met.  

During the pendency of the appeal, the  Veteran was afforded three VA examinations October 2010 and April 2012 (with a May 2012 addendum).  

The October 2010 examination report included a review of the claims file, medical records, and recited the relevant history.  It was noted that the was being treated on a regular basis for his PTSD symptoms.  He stated that his family relationships were good, they attended church regularly, he participated in school activities and volunteered at the church.  He also indicated he was let go from his job as a line supervisor, saying it was due to loud noise and stress, although he indicated the employer had a long list of reasons for the decision which he dismissed.  He indicated that his kids kept him going, and described his mood as good.  He continued to have sleep difficulties, waking up in the middle of the night.  He also reported being treated by a private physician for insomnia.  

On mental status examination, he denied hallucinations, inappropriate behavior, obsessive ritualistic behavior, panic attacks, suicidal or homicidal thoughts, episodes of violence, and maintained good impulse control.  Regarding social activities, the Veteran indicated he no longer enjoyed playing chess, although he reported his enjoyment of his children in particularly glowing terms as well as other activities.  The VA examiner indicated his symptoms appeared to have remitted substantially since his previous examination.  In addition, he noted the Veteran had not sought or availed himself of VA mental health treatment over the years, thus making it difficult to assess the validity of his self-reported symptoms.  It was the examiners professional opinion that the Veteran no longer met the full DSM-IV criteria for PTSD, and assigned a GAF score of 62, due in large part to the Veteran still being unemployed.

The Veteran was again assessed for is psychiatric disorder by examination conducted April 2012.  The examination report of this examination, which was issued May 2012, included a review of the claims file, medical records, and recited the relevant history.  An associated addendum later that month completed section for related to symptoms that apply to the Veteran's diagnoses.  The examiner confirmed a diagnosis of PTSD, with occupational and social impairment with reduced reliability and productivity.  This conclusion was based on the Veteran's reported symptoms that he did not go out often and stayed close to home as much as possible.  Where he used to be more active and enjoyed tennis, he now avoided social activities and crowded public settings.  He claimed he had been unemployed since 2008.  He indicated he worked for 5 years, but lost his job due to angry outbursts.  He held several successive factory jobs over the years, going from one job to another, and had no extended periods of unemployment.

On mental status exam, the Veteran was clean, neatly groomed and casually dressed, cooperative and attentive.  Affect was constricted and mood dysphoric.  He was easily distracted.  Orientation was intact, thought process and content unremarkable, and no delusions were noted. Judgment was such that he understood the outcome of his behavior.  He reported no hallucinations, inappropriate behavior, obsessive ritualistic behavior, panic attacks, suicidal or homicidal thoughts or episodes of violence.  He continued to experience sleep impairment.  Impulse control was noted as fair.  The Veteran's motivation and mood were short tempered and he raised his voice when angry.  Regarding activities of daily living, there was a slight effect on sports and recreational activities.  The examiner assigned a GAF score of 60. The VA examiner opined that the Veteran currently manifests mild to moderate symptoms of PTSD.  He observed that the Veteran's symptoms would result in reduced reliability and productivity in an occupational setting, and he was likely to have difficulty relating to coworkers or supervisors due to irritability.  He also noted the Veteran may have difficulty concentrating and completing tasks within time constraints.  However, based on the frequency and severity of his current symptoms, the Veteran's PTSD would not render him unable to secure and maintain physical or sedentary employment.

The evidence of record includes VA mental health treatment at the Louisville outpatient clinic and Shively outpatient clinic in April 2011.  Treatment records from the period April through June 2011, show the Veteran was seen intermittently for PTSD and depression.  In May 2011, during clinical evaluation, the Veteran presented some paranoid thinking.  He voiced some belief that the "Orientals" in the neighborhood would blow up his home.  He denied any mania or obsessive thinking but admitted to compulsive behaviors of checking the windows throughout the day and night, and passive thoughts of harming the "Orientals", but had no plan or real intention of doing so.  He reported some difficulty parenting due to his low tolerance of others, being easily agitated, and frequently yelling.  He also reported being depressed on and off for 20 to 30 years, which lasted 2 to 3 days at a time.  

By letter dated April 10, 2013, his psychiatrist at Shively clinic reported seeing the Veteran in July 2012, and again in March and April of 2013.  He indicated that as of April 2013, the Veteran was prescribed four psychotropic medications for his PTSD and depression. 

As the Veteran reported in the 2010 VA examination, he had sought treatment for his sleep difficulties from a private physician on at least one occasion.  Records obtained from the private physician dated July 2010, indicate that he was prescribed medication to help sleep, but did not regularly see the private physician for any other treatment.

The Veteran has offered lay statements regarding his PTSD symptoms.  In January 2011, the Veteran offered a statement in support of his claim indicating he continued to have recurring dreams of his time in the war zone, that he was unable to sleep at times, and had panic attacks which affected his wife and children.  He stated the attacks had been ongoing for several years and recently had worsened. He described being hypervigilant at home, not leaving the house and frequently checking the doors and windows.  The Veteran's wife also offered a statement at this time testifying to the Veteran's hypervigilance at night, and how his irritability adversely affected the family.

In April 2013, the Veteran testified to the above facts, and further stated that he "saw VC" (Viet Cong) in his garage, that he gets angry after experiencing nightmares, and he yells and screams because people don't understand what's going on with him.  He recalled co-workers throwing firecrackers and slamming pallets behind him because they knew he had PTSD.  He stated that in the past ten years, he had eight different jobs which he left due to his outbursts and loud noise.  Some jobs were temporary, some permanent.  At the time of the hearing, he still was not working and denied receiving Social Security benefits.  He also testified to losing friends because they did not understand his PTSD.  The Veteran indicated he was attending monthly appointments with his VA physician, and submitted additional evidence pertaining to ongoing psychiatric treatment at Shively clinic (noted above).

With respect to lay evidence, the Veteran is generally competent to report when symptoms first manifested.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Based on the evidence of record, the Board finds that a higher rating of 70 percent is not warranted at any time over the course of this appeal.  In this regard, the Board relies on the aforementioned VA examination reports from the October 2010 and April/May 2012 and VA treatment records, which reflect mild to moderate PTSD symptoms.  A review of the these records reveal a consistent picture of symptomatology, to include primarily depression and sleep impairment, but also noting reported symptoms of recurrent and distressing dreams of traumatic events the Veteran experienced, persistent avoidance of stimuli associated with the event, diminished interest or participation in significant activities, detachment, restricted range of affect, irritability and anger outbursts, exaggerated startle, and hypervigilance.  

In his VA examinations, the Veteran reported that he did not go out often and stayed closed to home as much as possible, with one friend visiting occasionally.  While the Veteran has reported few social relationships, he clearly has meaningful interpersonal relationships with his family, describing great pleasure from spending time and engaging with his children, going on field trips, enjoying dinner out with his wife, taking his kids to the park, and volunteering to do church yard work.  Additionally, his judgment and thinking have been noted by examiners to be consistently good, over a period of years, with no reported hallucinations, inappropriate or ritualistic behavior.  He maintains good personal hygiene and performs activities of daily living.  His remote, recent and immediate memory has been determined to be normal.  There is no history of suicidal or homicidal ideation, substance abuse, or panic attacks.  Finally, his GAF scores have ranged between 55 and 62, indicating mild to moderate impairment.

With respect to occupational impairment, the Veteran has reported occasional job changes.  At the time of his VA examination in October 2010, the Veteran reported being "let go" in March 2010, after 5 years as a line supervisor at Arvato AG Digital Services because it was stressful and he stated they got tired of him being jumpy.  He also indicated they had a long list of reasons, but he did not regard them as significant.  During his April 2012 examination, the Veteran reported being unemployed since 2008.  Although there is some discrepancy in date, in apparent reference to his previous job, he said he had no problems with absenteeism but with anger outbursts.  The Veteran denied any violence associated with his anger outbursts.  He stated he had no extended periods of unemployment.  

The Veteran's hearing testimony reiterated what has already been stated regarding his symptoms.  While he introduced a new symptom during his hearing testimony - seeing "VC" in or around his garage - the statement is inconsistent with the medical evidence of record, which consistently notes that hallucinations are denied by the Veteran.  Other than his statement, the Veteran has offered no credible lay or medical evidence to bolster his claim that he experienced hallucinations.  As such, the statement is unreliable.

In sum, there is no indication that the Veteran experiences symptoms commensurate with the criteria for the next higher rating of 70 percent, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran has denied suicidal or homicidal ideation, and has not reported any obsessional rituals which interfere with routine activities.  There is no evidence from his VA examinations or treatment that he has displayed intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or has neglected personal appearance and hygiene.  The symptoms he experiences, most notably anger outburst, sleep disturbance and social isolation, are reflected in his 50 percent rating criteria.  Moreover, the most recent VA examination report (April/May 2012) specifically states that the Veteran's symptoms are consistent with reduced reliability and productivity in an occupational setting, which mirrors the criteria for the currently assigned 50 percent disability rating.  Therefore, the Board finds that the Veteran's PTSD symptoms more closely approximate the criteria for a 50 percent rating, rather than a 70 percent rating.

The Board has also considered whether the Veteran's symptoms might warrant a 100 percent rating.  The Board concludes that at no time during the period on appeal have the Veteran's symptoms reflected total occupational and social impairment consistent with the 100 percent disability rating criteria.   The Board reiterates that the Veteran continues to be employed.  Indeed, the symptoms displayed simply do not rise to the severity contemplated by the criteria for a 100 percent rating.  The evidence is devoid of any indication that the Veteran's mental state exhibits the gross impairment of mental faculties characteristic of this maximum rating.  

Overall, the evidence of record indicates the Veteran's symptoms run mild to moderate, with good control when medications are available.  Accordingly, the assignment of a rating in excess of 50 percent for the service-connected psychiatric disability is not warranted at this time.  

Extra-schedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication from the record that the Veteran receives frequent emergency or inpatient treatment for his PTSD, nor is there an indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability evaluation assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  In finding the schedular criteria adequate, the Board also notes that PTSD is the Veteran's only service-connected condition, so consideration of the collective and combined effect of all of the Veteran's service connected disabilities has no application here.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

Claim for TDIU

The Veteran is also seeking a TDIU.  Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2) .

But even if the veteran is less than 100 percent disabled, he may still is deemed totally disabled under the Schedule for Rating Disabilities if he meets certain schedular requirements under 38 C.F.R. § 4.16(a). The veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  The veteran must then be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the above schedular  requirements, he or she may still be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In November 2010, the RO denied the Veteran's claim for a TDIU because his service-connected disability rating did not meet the minimum schedular threshold rating of 60 percent.  As the Veteran remains at a 50 percent disability rating for his PTSD, the Veteran still does not meet the threshold requirement for consideration of a TDIU based on his service-connected disability.  38 C.F.R. § 4.16(a).  With the Veteran failing to meet the schedular requirements of a TDIU, the Board will evaluate whether the Veteran's claim should be referred to the Director of Compensation and Pension Service for extra-schedular consideration. 38 C.F.R. § 4.16(b).  

Evidence in the Veteran's claims file shows that the Veteran was granted service connection for PTSD in November 1996.  Since that time, there is no evidence the Veteran received mental health treatment at VA treatment facilities until 2008, when he was again evaluated for his PTSD symptoms in connection with his claim. 

As detailed in the most recent VA PTSD examination report from April/May 2012, the VA examiner indicated that the Veteran currently manifests mild to moderate symptoms of PTSD.  He observed that the Veteran's symptoms would result in reduced reliability and productivity in an occupational setting, and he was likely to have difficulty relating to coworkers or supervisors due to irritability.  He also noted the Veteran may have difficulty concentrating and completing tasks within time constraints.  However, based on the frequency and severity of his current symptoms, the Veteran's PTSD would not render him unable to secure and maintain physical or sedentary employment.  Similarly, the October 2010 VA examiner observed that the Veteran had difficulty working in a job around loud noises.  However, when asked if he was physically capable of working, he responded that he thought so.  The examiner observed that the Veteran appeared able to work in a quieter, different environment, or in a sedentary setting.  The Veteran stated he had worked approximately 5 years in his last job, rising to be a supervisor.  As he is not currently incapacitated due to any mental disorder, he appeared fully capable of gainful employment.  

The Veteran has made a number of statements indicating he believes he had difficulties obtaining and maintaining employment due to his anger outbursts and working in a loud, stressful environment, and losing focus due to loss of sleep from his sleep impairment.  

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.  

The Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation and Pension service under the provisions of 38 C.F.R. § 4.16(b).  In this regard, the evidence is not supportive of  the Veteran's assertion that he is unable to secure and follow a substantially gainful occupation due solely to his service-connected PTSD symptoms.  Functional impairment due to his symptoms has been noted to be reduced reliability and productivity, and difficulty relating to co-workers and supervisors, as well as difficulty concentrating. However, as already noted, the Veteran's symptoms are mild to moderate, and the evidence shows he has good results contolling his symptoms with medication. Further, the Veteran stated to the 2010 VA examiner that he is capable of physical work; and both the 2010 and 2012 examination reports indicated that the Veteran was not precluded from obtaining and maintaining employment.  The Veteran is a high school graduate who has been employed as a most of his adult life. Although he is still unemployed, there is nothing to indicate that it is solely due to his PTSD symptoms.  

As noted above, in reaching a decision, when determining whether referral for extra-schedular TDIU is warranted, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  The Board cannot find any evidence of record which would take this case outside the norm with respect to the Veteran's level of disability.  Further, while the Veteran's symptoms may affect employment, the evidence would need to show that it was factually ascertainable his PTSD resulted in his inability to obtain or retain employment.  This is not established by the evidence.

Based on the foregoing, the Veteran does not meet the schedular requirements for a TDIU; and referral for extra-schedular consideration is not warranted.  As preponderance of the evidence is against the claim, the claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 50 percent for service-connected PTSD is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


